GREGORY, Senior Judge:
Pursuant to his plea, appellant stands convicted of an unauthorized absence from 27 May 1978 to 22 May 1980, in violation of *716Article 86, Uniform Code of Military Justice, 10 U.S.C. § 886 (UCMJ). The sentence adjudged and approved on review below provides for a bad-conduct discharge, confinement at hard labor for 3 months, forfeiture of $150.00 per month for 3 months, and reduction to pay grade E-l.
In his single assignment of error, appellant contends that his plea of guilty was improvident because there has not been an adequate showing that sworn charges were received within two years of the inception of the offense and the military judge failed to advise him of his right to plead the statute of limitations in bar of trial and sentence. Article 43(c), UCMJ, 10 U.S.C. § 843(c); United States v. Arsneault, 6 M.J. 182 (C.M.A.1979); United States v. Rodgers, 8 U.S.C.M.A. 226, 24 C.M.R. 36 (1957). We find merit in appellant’s contention.
The charge sheet used at trial is a “hybrid.” In the upper right corner of page one, the charge sheet is dated 27 June 1980 and indicates the accuser, Gunnery Sergeant [H], signed the sworn charges on 30 June 1980. A charge and specification are not entered on page 2 of this charge sheet, and no entry is made in the space on page 3 intended to show receipt of sworn charges by the officer exercising summary court-martial jurisdiction. Attached to the charge sheet, however, is a locally reproduced single sheet insert, consisting of a page 2 and page 3 of a DD 458, containing an amended charge and specification, Lance Corporal [K] as a sworn accuser on 6 July 1979, and indicating receipt of this charge the same 6 July.
Appellate Government counsel argues that there exists but one charge sheet and that it establishes that sworn charges were received within the period of the statute of limitations. He argues further that what we have in this ease is an unnecessary second preferral on 30 June 1980 when the charge and specification were amended to insert the date of termination of the alleged unauthorized absence and to change the allegation from one of desertion to that of unauthorized absence. Appellate Government counsel directs our attention to United States v. Brown, 1 M.J. 1151 (N.C.M.R. 1977), in which we found a sufficient showing of a tolling of the statute of limitations when the original charge sheet was used at trial but an additional page 3 was attached showing an unnecessary second preferral of charges after the statute of limitations had run.
The instant case is quite similar to United States v. Brown, supra; however, several significant differences appear. In the present case, the original charge sheet was not used; rather a new charge sheet, prepared after the period of the statute of limitations, was used at trial, and the evidence of an apparent tolling of the statute is merely attached to this charge sheet. For this reason, the instant case could be considered to be closer factually to United States v. Arsneault and United States v. Rodgers, both supra, in which a new charge was used at trial but an earlier charge sheet, prepared within the period of limitations, was presented to the military judge (law officer) and included in the record of trial. The Court of Military Appeals found this latter procedure to be defective and to require the military judge (law officer) to advise the accused of his right to plead the statute of limitations in bar of trial and sentence. See paragraphs 68c and 215d, Manual for Courts-Martial, 1969, (Rev.) (MCM).
An even more fundamental defect, however, exists with respect to the charge sheet in this case. The specification contains a number of amendments, one of which changes the alleged commencement of the unauthorized absence to 27 May 1978. It appears that the specification had originally alleged commencement of the unauthorized absence on 27 May 1979. This amendment is initialed “SDH”, which we assume are the initials of Gunnery Sergeant [¶] who acted as the accuser in June 1980. We do not know when this change to the specification was made; however, we again assume it was made after the original charge and specification were received on 6 July 1979. This particular amendment constitutes a major change, resulting in a new *717and more serious offense and requiring that the charges be resworn. Paragraph 33d, MCM.
This new and more serious offense was apparently resworn on 30 June 1980. This was not, however, within the two-year statute of limitation period for an unauthorized absence commencing on 27 May 1978. Under these circumstances, it was necessary that the military judge advise the accused of his right to plead the statute of limitations in bar of trial and sentence. See paragraphs 68c and 215d, MCM.
Accordingly, the findings of guilty and the sentence are set aside. In view of the fact that the Government has not been given the opportunity to show, if possible, whether the statute of limitations has been tolled under the provisions of Article 43(d), UCMJ, 10 U.S.C. § 843(d) the record of trial is returned to the Judge Advocate General for reference to the convening authority. In his discretion, the convening authority may order a rehearing to allow the Government an opportunity to establish that the statute has been so tolled, or, if this is impractical or there is no basis for such rehearing, the convening authority may dismiss the charge. See United States v. Rodgers, supra at 231, 24 C.M.R. at 41.